Citation Nr: 0125413	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-20 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date earlier than September 
1, 1997, for payment of additional pension benefits by reason 
of a dependent child.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico:  a September 1998 rating decision 
granting additional pension benefits by reason of the 
veteran's youngest dependent daughter, effective August 1, 
1998, and; a February 1999 rating decision which denied 
service connection for PTSD.  During the course of the appeal 
the RO amended the effective date for the payment of 
additional pension benefits by reason of a dependent child to 
September 1, 1997.  The Board addresses the PTSD issue in the 
REMAND portion of this decision.

Since the time of the February 1999 decision the veteran's 
claims file has been transferred to the Atlanta, Georgia RO.

The record shows that VA has not responded to the veteran's 
October 1999 reasserted claims pertaining to back and 
shoulder disorders.  Therefore, the Board  refers these 
matters to the Atlanta, Georgia RO for appropriate action.


FINDINGS OF FACT

1  In June 1990, the St. Petersburg, Florida RO (St. 
Petersburg RO) granted to the veteran a permanent and total 
disability evaluation for pension purposes (pension).

2.  In July 1994 the veteran provided the VA with information 
pertaining to his dependent children, including his youngest 
daughter and in August 1994 VA requested specific 
documentation pertaining only to the youngest daughter.

3.  On August 17, 1998, the veteran first submitted to VA 
documentation requested by VA in August 1994 pertaining to 
his youngest daughter.

4.  The earliest completed claim of record for increased 
pension benefits for a dependent child (the youngest 
daughter) was on August 17, 1998.


CONCLUSION OF LAW

Criteria for entitlement to an effective date earlier than 
September 1, 1997, for payment of additional pension benefits 
by reason of a dependent child are not met.  38 U.S.C.A. 
§§ 1115, 5110, 5111 (West 1991), (Veterans Claims Assistance 
Act (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.109, 3.204, 3.209, 3.213, 3.401 (1996 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than September 1, 1997, for payment of additional 
pension benefits by reason of the birth of his dependent 
youngest daughter.  The veteran further asserts that the 
effective date of the additional pension benefits should be 
May [redacted], 1991, his youngest daughter's birthdate.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA); ; 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  During the pendency 
of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) including notice of the 
information and evidence necessary to substantiate the claim.  
The RO has obtained and associated with the claims file, to 
the extent possible, pertinent records including evidence 
which the veteran identified as pertinent to the claim.

VA regulations provide that an award of additional pension 
benefits for a dependent is effective on the latest of the 
following dates:  the date of claim, the date dependency 
arose or the effective date of the qualifying disability 
rating provided dependency arose within a year of that date.  
See 38 C.F.R. § 3.401 (2001).  Therefore, the Board must 
determine here which of these dates is the latest.  Evidence 
shows that the veteran received a grant of pension benefits 
in June 1990.  The record also confirms that the veteran's 
youngest daughter was born on May [redacted], 1991.  For reasons 
discussed in detail below, the Board finds that the veteran 
did not submit a complete claim for additional pension 
benefits for his dependent daughter until August 17, 1998.  
Therefore, the date upon which he is entitled to additional 
pension benefits can be neither the date of his pension grant 
nor his youngest daughter's birthdate.

Several former and current VA regulations bear directly upon 
resolution of this matter.  At the time of the birth of the 
veteran's youngest daughter, VA regulations required 
submission of specific documentary evidence of the birth of a 
dependent.  38 C.F.R. §§ 3.204, 3.213 (1996).  This evidence 
included any of a variety of specifically identified official 
documents including a birth certificate.  38 C.F.R. § 3.209 
(1996).  Former and current VA regulations further require VA 
to notify a claimant who submitted an incomplete application 
of the evidence necessary to complete the application and to 
allow a year from said notification for submission of the 
missing evidence.  38 C.F.R. § 3.109 (1996 & 2001).  A 
claimant who fails to timely provide the requested evidence 
cannot receive benefits from the claim.  Id.

Review of the facts in light of these regulations discloses 
that the veteran initially asserted an incomplete claim for 
additional pension benefits.  The veteran first informed VA 
of his youngest daughter's birth and provided her Social 
Security number in July 1994.  In August 1994, VA notified 
the veteran that his claim for additional pension benefits 
must include "a certified copy of the public record of 
birth" of the youngest daughter.  The notification also 
stated that "[i]f we do not receive it within one year, we 
will not be able to pay any additional benefits for any 
period before the date we receive it."  The record does not 
show that the veteran submitted a copy of the daughter's 
public birth record within a year of an August 1994 
notification.  Therefore, because the veteran's July 1994 
application was not timely completed, no additional pension 
benefits by reason of a dependent child are payable as a 
result of the July 1994 application.  See 38 C.F.R. §§ 3.109, 
3.204, 3.209, 3.213 (1996 & 2001).

The record includes several written statements, including two 
in October 1998, in which the veteran insists that he 
submitted the original of his youngest daughter's birth 
certificate to VA within a year of the VA's August 1994 
notification letter, thereby timely completing his 
application.  But there is no record evidence supporting 
these statements or otherwise rebutting the presumption of 
regularity attendant to routine VA acceptance and 
incorporation of submitted evidence in a veteran's claims 
file.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).

After 1994, there is no evidence that the veteran asserted a 
similar claim until 1998.  In response to a July 1998 
contact, the Albuquerque RO informed the veteran in August 
1998 that the claims file still did not include a copy of the 
youngest daughter's birth certificate.  On August 17, 1998, 
the veteran submitted a faxed copy of the birth certificate 
to the RO.  Although a copy of the RO's decision does not 
appear to be associated with the claims file, subsequent 
documentation confirms that in September 1998 the RO granted 
additional pension benefits by reason of a dependent child, 
effective on August 1, 1998.  In June 1999 the RO amended the 
effective date to September 1, 1997, citing a revision of VA 
regulations authorizing VA to accept a claimant's written 
statement as proof of a dependency relationship.  See 61 Fed. 
Reg. 56626 (November 4, 1996); 38 C.F.R. §§ 3.204, 3.213 
(2001).  Because there is no evidence that the veteran 
submitted a completed claim for payment of additional pension 
benefits by reason of his dependent youngest daughter earlier 
than September 1, 1997, there is no support for granting that 
benefit prior to that date.  Neither is there a state of 
equipoise of positive and negative evidence supporting a 
determination more favorable to the veteran.  See 38 U.S.C.A. 
§ 5107(b). 

ORDER

Entitlement to an effective date earlier than September 1, 
1997, for payment of additional pension benefits by reason of 
a dependent child is denied.



REMAND

The veteran contends that the RO improperly denied his claim 
of entitlement to service connection for PTSD because he 
incurred the disorder during noncombat service.  Review of 
the record discloses that additional RO action is required 
prior to further Board review of the veteran's claim.

During the course of this appeal, substantial changes in VA 
law affecting this matter redefine VA's duty to assist and to 
notify a claimant of information and evidence necessary to 
substantiate a claim for benefits.  See VCAA.  The VCAA and 
regulations promulgated pursuant thereto also eliminate the 
concept of a well-grounded claim and require VA to make a 
reasonable effort to assist a veteran to obtain evidence 
necessary to substantiate a claim, which may include medical 
or other records and a medical examination or opinion.  Id; 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA 
and accompanying regulations are applicable to all claims 
filed on or after the date of its enactment and to claims 
filed before the date of enactment but not finally 
adjudicated by that date.  VCAA at § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  REMAND of this case is 
required for compliance with VCAA notice and duty to assist 
provisions.  Specifically, current law and regulations 
require VA to expend additional effort to attempt to confirm 
the veteran's claimed stressors.

Although the record in this case includes a PTSD diagnosis, 
the record lacks evidence of a confirmed in-service stressor.  
Stressor evidence is required because the record does not 
show that the veteran engaged in combat.  See Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  The record does not show 
that the veteran provided information which the RO sought in 
an August 1998 letter requesting specific information 
pertaining to the veteran's claimed in-service stressor.  
Although the veteran has submitted many written statements, 
none of them includes a description of an in-service event 
which the veteran identified as having caused PTSD.  The 
Board believes that the veteran is entitled to an additional 
chance to identify a stressful in-service experience and, if 
the experience is independently confirmed, a VA psychiatric 
examination to determine whether the veteran has PTSD caused 
by a confirmed stressor experience.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO shall review the claims file 
and ensure full compliance with VCAA and 
regulatory notification and development 
procedures, especially those provided in 
sections 3 and 4 (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and implementing regulations at 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).

2.  The RO shall ask the veteran to 
identify all in-service stressor events 
and to provide information to help the RO 
independently confirm each alleged 
incident.

3.  If and only if the RO confirms one or 
more of the claimed stressors, the RO 
shall arrange for a VA psychiatric 
examination to determine whether the 
veteran has PTSD which, in the examiner's 
opinion is at least as likely as not 
attributable to a confirmed stressor.  
The examining psychiatrist should review 
the claims file and conduct all indicated 
studies, report pertinent psychiatric 
complaints, symptoms and clinical 
findings.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

4.  The RO shall ensure full completion 
of the aforementioned development.

If RO readjudication continues to deny the veteran's claim, 
the RO should issue a Supplemental Statement of the Case and 
provide the veteran and his representative with a reasonable 
time within which to respond.  The RO then should return the 
case to the Board for further review.  The purpose of this 
REMAND is to obtain additional development.  The Board 
intimates no opinion as to the merits of the case.  Although 
the veteran need not take further action until so notified by 
the RO, he may submit to the RO additional evidence and 
argument pertaining to this REMAND.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



